DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 9/12/2018 and 4/1/2020 are being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  the claim should end in a period “.”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

	Claims 1, 8, and 10 each recite the limitation “a volute connected to the housing and enclosing a fan”, however, a fan has previously been established in each claim - “a fan driven by the motor”.  Does the volute enclose a separate and distinct fan than the one driven by the motor?  This renders each and every claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stones et al. (US 20130212830).
Regarding these claims Stones teaches:
1. A blowervac device (10), comprising: 
a housing (14) having a motor (¶ [0031]); 
a fan driven by the motor (¶ [0031]); 
a volute connected to the housing and enclosing a fan (¶ [0031]), the volute having an air inlet (20) and an air outlet (22); 
a grill (12) capable of covering the air inlet to the volute in a blow mode (is capable of as clearly seen in the blowing configuration of Fig 1), the grill having an outer ring (outer ring of 12 that comprises a pair of lugs 66; Fig 6) and a cover (flange 64; Fig 6) rotatable within the ring (¶ [0040]); and 
a safety switch (78) being activated by the rotation of the cover, the safety switch preventing actuation of the motor when in the non-actuated position (¶¶ [0043-44]).  

3. The blowervac device according to claim 2, wherein the slot is L-shaped (Fig 5; ¶ [0050]).  
4. The blowervac device according to claim 1, further including an actuator (76) for the safety switch that detects the rotation of the cover (¶¶[0043-44]).  
5. The blowervac device according to claim 4, wherein the actuator pivots within the housing in response to the rotation of the cover (Figs 8; ¶¶[0043-44]).  
6. The blowervac device according to claim 4, wherein the cover has a boss (68) that in a first position does not engage the actuator (Figs 8a&8b), and in a second position engages the actuator (Fig 8c), wherein the second position is rotationally different than the first position (clearly seen in Figs).  
7. The blowervac device according to claim 1, including a vacuum mode (Fig 2; ¶ [0032]) where a vacuum tube (28) is attached to the air inlet of the volute, the vacuum tube having a first rotational position where a boss of the vacuum tube does not actuate the safety switch and a second rotational position that actuates the safety switch (¶¶ [0007-16, 33]). 
 
8. An outdoor garden device (10), comprising: 
a housing (14) having a motor (¶ [0031]); 
a fan driven by the motor (¶ [0031]); 
a volute connected to the housing and enclosing a fan (¶ [0031]), the volute having an air inlet (20) and an air outlet (22); 
a grill (12) covering the air inlet to the volute (Fig 1), the grill having an outer ring (outer ring of 12 that comprises a pair of lugs 66; Fig 6) and a cover (flange 64; Fig 6) rotatable within the ring (¶ [0040]); and 
a safety switch (78) being activated by the rotation of the cover, the safety switch preventing actuation of the motor when in the non-actuated position (¶¶ [0043-44]).  
9. The outdoor garden device of claim 8, further comprising an actuator (76) for activating the safety switch, the actuator moving in response to a boss (68) on the cover to activate the safety switch (¶¶ [0043-44]).  

10. A method of turning on an outdoor garden device comprising the steps of: 
providing a housing (14) having a motor (¶ [0031]), a fan driven by the motor (¶ [0031]), a volute connected to the housing and enclosing a fan (¶ [0031]), the volute having an air inlet (20) and an air outlet (22); 

rotating the cover relative to the ring, the cover activating a safety switch (78) allowing for the actuation of the motor (Figs 8; ¶¶ [0043-44]).  
11. The method of turning on an outdoor garden device of claim 10, wherein the volute has a skirt (44) with a slot (60c) therein, the cover having a pin (66) that enters the slot when the grill is closed over the air inlet to the volute (Figs 6&9).  
12. The method of turning on an outdoor garden device of claim 10, wherein the cover has a boss (68) that in a first position does not engage the actuator (Figs 8a&8b), and in a second position engages the actuator (Fig 8c), wherein the second position is rotationally different than the first position (clearly seen in Figs)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.  Beckey and Stones are cited as teaching similar devices with similar safety switches and actuators as the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858.  The examiner can normally be reached on M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723